F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                        August 23, 2007
                            FO R TH E TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                          Clerk of Court

    C ARME N M ITC HU SSO N ,

                Plaintiff-Appellant,

    v.                                                    No. 06-6156
                                                   (D.C. No. CIV-04-1759-R)
    ON EOK , INC .; ON EOK FIELD                         (W .D. Okla.)
    SER VIC ES C OM PA N Y ,

                Defendants-Appellees.



                             OR D ER AND JUDGM ENT *


Before H E N RY and A ND ER SO N, Circuit Judges, and BROR BY, Senior Circuit
Judge.


         Plaintiff-appellant Carmen M itchusson appeals from the district court’s

order granting summary judgment to defendants-appellees on her claims that they

unlawfully refused to hire her based on her age and gender, in violation of

Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17, and




*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
the Age Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621-634. W e

have jurisdiction under 28 U.S.C. § 1291 and affirm.

      Appellant worked for Chevron-Texaco for approximately twenty-six years,

reaching the position of plant operator specialist at the M aysville Gas Complex.

W hen ONEOK, Inc. took over the plant, appellant applied for one of the plant

operator positions, but she was not hired. She was almost fifty-seven years old,

which made her the oldest individual to apply for a plant operator position, and

she was also the only woman to apply for a plant operator position. She filed this

suit, asserting claims of age and gender discrimination.

      Appellees moved for summary judgment. They conceded for the purposes

of their motion that appellant had established a prima facie case of discrimination.

They argued, however, that she failed to produce evidence to rebut their

legitimate non-discriminatory reasons for not hiring her, which were that she

expressed w ariness or concern about the number of operators per shift ONEOK

planned to use, and that she appeared to be less skilled or confident, and appeared

to require more supervision, than the candidates selected. The district court

rejected appellant’s arguments that her evidence raised a factual question as to

whether appellees’ reasons were a pretext for unlawful discrimination and,

accordingly, granted summary judgment to appellees. Appellant filed this appeal.

      “W e review the grant of summary judgment de novo, applying the same

legal standard employed by the district court.” King v. PA Consulting Group,

                                         -2-
Inc., 485 F.3d 577, 585 (10th Cir. 2007). “Summary judgment is appropriate only

where there is no genuine issue of material fact and the moving party is entitled to

judgment as a matter of law.” Id. (citing Fed. R. Civ. P. 56(c)). “In conducting

our analysis, we view all of the facts in the light most favorable to the

non-movant and reasonable inferences from the record must be drawn in favor of

the non-moving party.” Piercy v. M aketa, 480 F.3d 1192, 1197 (10th Cir. 2007).

      Appellant argues on appeal that: (1) she presented ample evidence that

ONEOK’s proffered reasons for failing to hire her w ere false, such that a jury

could reasonably find that the proffered reasons were a pretext for unlawful

discrimination; and (2) she presented ample evidence that ONEOK’s hiring

process impermissibly relied on subjective criteria and was replete with disturbing

procedural irregularities, such that a jury could reasonably find that the proffered

reasons were a pretext for unlawful discrimination.

      W e have review ed appellant’s arguments in light of the parties’ materials

and the governing law. W e are unpersuaded by her claims of error and affirm the

grant of summary judgment for substantially the same reasons thoroughly

discussed by the district court in its M arch 31, 2006 order.

      A FFIR ME D.

                                                      Entered for the Court


                                                      W ade Brorby
                                                      Senior Circuit Judge

                                          -3-